SHEPHERD, C.J.,
concurring.
I concur in the majority opinion. I write only to emphasize that the alleged claims for damages in this case for defamation, tortious interference, and invasion of privacy arise solely out of alleged nefarious blog postings by the appellant. Proof of harm in a case where, as here, the claimant is alleging potential customers or tenants did not contact them is difficult. See Murtagh v. Hurley, 40 So.3d 62, 66 (Fla. 2d DCA 2010). Individual identification of customers who did not call or walk into a claimant’s place of business may not always be necessary. Id. at 65-66. In *1093this case, however, we need not concern ourselves with this type of conundrum. R.K. Associates stipulated at the injunction hearing that there were substantially no vacancies in any of their rented space. This is a sufficient basis on which to reverse the injunction in this case.